Citation Nr: 0736869	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
with depressive features and psychophysiological skin 
reaction, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, thinking, or mood.  

2.  Service connection is in effect for anxiety disorder with 
depressive features and psychophysiological skin reaction, 
rated 50 percent; acne, rated 10 percent; and vasomotor 
rhinitis, rated noncompensable.  The combined rating is 60 
percent.

3.  The service-connected disabilities do not prevent the 
veteran from securing or retaining substantially gainful 
employment, given his education and prior work experience. 




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for anxiety disorder with depressive features and 
psychophysiological skin reaction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2007).

2.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of a TDIU have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a July 2005 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information, including that in his 
possession, to the AOJ.  The veteran was notified of 
effective dates for increased ratings and degrees of 
disability in March 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  While this was after the initial 
adjudication, there is no prejudice to the veteran because 
there were subsequent adjudications by the RO in June and 
August 2007 supplemental statement of the case. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran in August 2005 and June 
2007.  VA has satisfied its assistance duties.


Anxiety disorder

The veteran appeals the RO's October 2005 denial of a 
disability rating in excess of 50 percent for anxiety 
disorder with depressive features and psychophysiological 
skin reaction.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran's anxiety disorder is currently evaluated as 50 
percent disabling.  A 50 percent evaluation is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2007).

The symptoms listed in VA's general rating formula for mental 
disorders is not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

A March 2003 private medical record indicates that the 
veteran had been determined to be unable to perform the 
essential duties of his job due to chronic depression and 
anxiety.  On mental status examination, he was sad, well 
groomed, and made poor eye contact.  He gave vague and slowed 
answers.  There was no impairment of memory and his speech 
was fluid.

On VA outpatient treatment in August 2005, the veteran was 
casually dressed and had a flushed face, looked younger than 
his stated age, and looked tired.  He was alert and oriented 
times 3 and his memory was grossly intact.  Insight was fair 
and judgment was good.  He felt anxious and complained of 
decreased concentration.  His global assessment of 
functioning was 55.  Later that month it was 50.  

On VA examination in August 2005, the veteran complained of 
having felt moderate to severe anxiety or worry almost every 
day.  His usual symptoms were pacing, fast breathing, 
flushing, heart racing, being unable to focus or make sense 
of anything, and needing a cool down period.  This occurred 
daily, and while he was able to cope, it took him time to 
regroup.  He often would feel isolated and would have a low 
mood occasionally.  He denied any full blown panic attacks.  
He felt he had decreased energy and lack of focus.  He denied 
anhedonia, hopelessness, helplessness, and suicidal and 
homicidal ideation.  He was married and was getting along 
with his wife okay.  His 20 year old daughter was living at 
home.  

The mental status examination revealed him to appear slightly 
younger than his stated age.  He was well groomed and 
cooperative, with no signs of psychomotor retardation or 
agitation.  He maintained good eye contact and had speech 
which was clear with normal repetition and comprehension.  
His thought processes were coherent.  Though content revealed 
no signs of delusions, compulsions, obsessions, 
hallucinations or homicidal or suicidal ideation.  His 
insight and judgment were fair.  His mood was 6-7/10, his 
affect was euthymic, and his concentration was poor.  He was 
alert and oriented times 3.  His object recall was 3/3 and 
then 2/3 after 5 minutes.  He completed all presidents and 
serial 7s without cues.  His global assessment of functioning 
was 50.  The examiner noted that the veteran had excessive 
anxiety and worry on most days and that he had difficulty 
concentrating.   He was also irritable on most days.  His 
anxiety and worry caused significant impairment in his 
ability to relate to other people and he isolated daily.  He 
had been unable to work for the past three years and this 
caused him despair.

On VA outpatient evaluation in October 2005, the veteran was 
considering volunteering with Habitat for Humanity.  He had a 
less flushed face and looked younger than his stated age, but 
tired.  He denied helplessness, hopelessness, and suicidal 
ideation or plan.  He smiled.  Attention and concentration 
were poor but he was alert and oriented times 3, his memory 
was grossly intact, and his judgment was good.  Insight was 
fair.  

In December 2005, the veteran was going through a divorce and 
had been dating a woman for about 5 months before she 
terminated the relationship.  In July 2006, the veteran was 
walking and exercising.  He had an open affect and a 
dysthymic mood.  He denied suicidal and homicidal ideation.  
In December 2006, the veteran's affect and mood were within 
normal limits.  In April 2007, the veteran was living with 
his significant other and was able to do bills, use the 
phone, and manage his medications independently.  He was 
pleasant and maintained good eye contact but had poor memory.  
He was assessed as a pleasant man with anxiety and 
depression.  In May 2007, his affect was open and his mood 
was depressed.  He denied suicidal and homicidal ideation and 
he had poor focus.  

On VA examination in June 2007, the veteran complained of a 
bad memory, forgetting things, and depression, anxiety, 
nervousness, and concentration problems.  On mental status 
examination, the veteran was cooperative and pleasant but had 
difficulty filling out the pre-interview form.  He was not 
withdrawn or agitated and had no evidence of motor 
retardation or motor abnormalities.  He denied hallucinations 
and was oriented times 4.  There was no evidence of altered 
level of consciousness.  Concentration was unimpaired and he 
had no difficulty completing serial sevens.  Abstract 
thinking was intact.  He interpreted 3 out of 3 proverbs and 
denied obsessive thinking and compulsive behaviors.  His 
affect was one of mild depression and he denied suicidal and 
homicidal ideation.  He reported feelings of inadequacy and 
worthlessness most of the time and feelings of hopelessness 
some of the time.  He denied a history of assaultive 
behavior.  His concentration was unimpaired.  He was 
irritable at times and complained of anxiety attacks when 
under stress.  

The veteran's interests and hobbies included working around 
the house and doing yard work and reading.  He stated that he 
would awake between quarter to 8 and 9 am and have coffee, 
then go for a daily walk.  After lunch, he would go to the 
library and would often shop.  He stated that he helped out 
with housework.  He had no problems shopping or driving, and 
he was able to cook.  He enjoyed working around the house and 
yard.  He was close to his aunt, mother, two brothers, and a 
sister.  He had a friend and was friendly with neighbors and 
had not had problems with authority figures.  He sometimes 
had difficulty completing household tasks because of 
difficulty remembering.  

The global assessment of functioning was 52.  The examiner 
stated that the veteran's symptoms had a minimal to moderate 
negative impact on his ability to obtain and maintain 
physical or sedentary employment and caused minimal to 
significant interference with his social functioning.

The evidence shows that the veteran does not have 
occupational and social impairment with deficiencies in most 
areas.  While he complained of almost daily panic in August 
2005, he also reported that he was able to cope.  
Accordingly, there is no indication that his anxiety affects 
his ability to function independently.  More recently in June 
2007, he indicated that he went for daily walks, went to the 
library, and would often shop.  He also enjoyed working 
around the house and yard.  
At this time, he described anxiety attacks only when under 
stress.  

Additionally, there is no evidence that the veteran suffers 
from symptoms such as suicidal ideation; obsessional rituals; 
illogical obscure, or irrelevant speech; impaired impulse 
control; spatial disorientation; or neglect of personal 
appearance and hygiene.  For example, the veteran has been 
described as well groomed, oriented, and cooperative and with 
normal speech.  His thought processes are coherent.  There 
have been no signs of delusions, compulsions, obsessions, 
hallucinations, or suicidal ideation.  The veteran's judgment 
has been described as fair, good, and normal.  While he has 
complained of irritability, he denied any assaultive 
behavior.  His main problems appear to be with anxiety, 
depression, concentration, and memory, but not to the extent 
that they cause deficiencies in most areas.  

While the veteran has demonstrated difficulty in adapting to 
stressful circumstances, such as work, he does have the 
ability to establish and maintain effective relationships.  
He lived with his wife and two children until he and his wife 
separated, and he had a girlfriend and then more recently in 
April 2007 has a live in significant other.  He also is 
friendly with his neighbors and is close to relatives.  He 
goes to the library and shops.  

Importantly, the VA examiner in June 2007 concluded that 
veteran's symptoms had only a minimal to moderate negative 
impact on his ability to obtain and maintain employment.  
While significant (at worst) interference with social 
functioning was indicated, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).  The recent GAF scale score of 52 suggests moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

In short, the preponderance of the evidence of record 
indicates that the veteran's anxiety disorder does not meet 
the criteria for a rating higher than 50 percent.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Service connection is in effect for anxiety disorder with 
depressive features and psychophysiological skin reaction, 
rated 50 percent; for acne, rated 10 percent; and for 
vasomotor rhinitis, rated noncompensable.  The combined 
disability evaluation is 60 percent. 

The veteran does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) 
because his combined rating is not 70 percent or more.  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  Where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 4.16(b) and may only refer the claim to 
the C&P Director for extraschedular consideration.  Bowling 
v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2007).  The veteran's age and effects of nonservice-
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from nonservice-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service-connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 60 percent combined disability rating.  Id.  
The fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2007).

In this case, the evidence shows that the veteran is 
unemployed.  The August 2005 VA examination indicates that he 
has a college education as well as a masters degree.  It 
states that he has been an inspector, a parts mover, a 
cleaner, an engineer running boilers, and a clinical 
apprentice as a guidance counselor.  He has also been a 
social worker, done electronics, worked for the postal 
service, and most recently was a vocational disability 
examiner.  A March 2003 private medical record indicates that 
he had been determined to be unable to perform the essential 
duties of that last job due to chronic depression and 
anxiety.  

The Board fails to find, even when considering the veteran's 
limitations, any existing factor that takes the veteran's 
case outside the realm of the usual so as to render 
impracticable his 60 percent schedular rating.  His 60 
percent rating contemplates loss of working time.  Current 
treatment for acne and vasomotor rhinitis is not shown.  The 
VA examiner in June 2007 stated that the veteran's 
psychiatric symptoms have a minimal to moderate negative 
effect on his ability to obtain and maintain physical or 
sedentary employment.  Given the veteran's education level 
and work history, the Board finds the June 2007 VA opinion as 
the most persuasive evidence in this case indicating that the 
veteran is capable of following a substantially gainful 
occupation.  While he was unable to perform the essential 
duties of his job as a vocational disability examiner in 2003 
due to chronic depression and anxiety, this does not mean 
that he cannot perform a different occupation.  

The preponderance of the evidence is against the claim; 
therefore, the benefit of the doubt rule is not for 
application. 38 U.S.C.A. § 5107(b) (West 2002).  Thus, the 
Board finds that no basis exists to warrant referral of the 
claim to the Director, Compensation and Pension Service for 
extraschedular consideration.  Bowling, 15 Vet. App. 1 
(2001).

ORDER

Entitlement to a rating in excess of 50 percent for an 
anxiety disorder with depressive features and 
psychophysiological skin reaction is denied.

Entitlement to a TDIU is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


